Citation Nr: 0025990	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  98-01 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for a psychiatric disorder, 
to include post-raumatic stress disorder and a bipolar 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from March 1988 to May 
1992.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDING OF FACT

The claim for service connection for a psychiatric disorder 
is plausible.


CONCLUSION OF LAW

The claim for service connection for a psychiatric disorder 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including a bipolar disorder, may be presumed to 
have been incurred during service if they first become 
manifest to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).

The threshold question to be answered concerning these issues 
is whether or not the veteran has presented evidence of well-
grounded claims; that is, ones that are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the veteran in developing the 
pertinent facts and the claim must fail.  Epps v. Gober, 
126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 2348 (1998).

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability. That means that for a claim of 
service connection, there must be evidence of a current 
disability, disease or injury during service and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability,  
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required. Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

A well-grounded claim may also be established where a chronic 
disease is shown in service or during an applicable 
presumptive period or where continuity of symptomatology is 
demonstrated.  Savage v. Gober, 10 Vet. App. 489 (1997).  

The service medical records show that the veteran underwent 
extensive therapy for alcohol abuse.  She was placed in an 
inpatient treatment program from October to December 1991.  A 
psychiatric evaluation showed that she was depressed.  Hr 
affect was angry and she was easily agitated.  The was no 
significant evidence of a psychosis or debilitating neurosis.  
The diagnosis was alcohol dependency.  A psychiatric 
examination was conducted in March 1992.  Her mood was mildly 
dysphoric and her affect was restricted.  Judgment and 
insight were good.  There was no evidence of a psychosis.  
The diagnosis was alcohol dependence, moderate.  The 
separation examination noted treatment for alcohol 
dependency, classified as Level III Rehabilitation. 

The postservice medical records reflect that she was seen at 
a VA outpatient clinic in October 1996.  At that time she 
reported that she has completed an alcohol rehabilitation 
program earlier in October 1996.  She reported being shaky 
and emotional since she stopped drinking.  

The veteran was admitted into a Level III alcohol 
rehabilitation program in February 1997.  When evaluated in 
September 1997 she stated that she had never gotten over the 
way the military discharged her.  She stated that it was 
difficult for her to sleep because of this.

In March 1997 the veteran was seen at a VA mental health 
clinic for medical management of a bipolar disorder.  At that 
time it was reported that there was a prior history of a 
bipolar disorder.  Subsequently she received intermittent at 
the mental health clinic for the bipolar disorder. 

A hearing was held at the RO in November 1998.  At that time 
she testified that while in service she was in an alcohol 
rehabilitation program Level III.  She states that the 
activities in this program caused her current psychiatric 
problems.

To summarize, the service medical records show that the 
veteran was treated for alcohol dependence.  Although an 
acquired psychiatric disorder was not diagnosed, psychiatric 
symptoms such as depression, and dysphoria were recorded.  
The VA outpatient records have confirmed the presence of a 
bipolar disorder.  Additionally, in March 1997 it was 
indicated that a bipolar disorder had been previously 
diagnosed.  The Board finds that the proximity of the post 
service diagnosis to the inservice psychiatric symptoms tends 
to show that her current psychiatric disorder may be of 
service origin.  Accordingly, the claim is well grounded.



ORDER

The claim for service connection for a psychiatric disorder 
is well grounded and, to this extent only, the claim is 
granted.  


REMAND

The Board has determined that the veteran's claim for a 
psychiatric disorder is well grounded. 38 U.S.C.A. § 5107(a) 
(West 1997).  Thus, the Board is obligated to assist the 
veteran in the development of her claim.  In conjunction with 
the duty to assist, the Board is of the opinion that another 
VA psychiatric examination is warranted.

When the veteran was treated at a VA mental health clinic in 
March 1997 it was for medical management of a bipolar 
disorder.  At that time she gave a history of a bipolar 
disorder.  The evidence does not include any treatment 
records indicating the presence of a bipolar disorder prior 
to March 1997.  The Board is of the opinion that these 
records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  It is requested that the RO furnish 
the veteran the appropriate release of 
information forms in order to obtain 
copies of all VA and private medical 
records pertaining to treatment for his 
psychiatric disorder and alcohol 
dependence covering the period from May 
1992 to the present.  The RO should 
obtain all records which are not on file.  

2.  A VA examination should be conducted 
by a psychiatrist in order to determine 
the etiology, nature and severity of any 
psychiatric illness.  All testing deemed 
necessary should be performed.  The 
claims folder is to be made available to 
the examiner in conjunction with the 
examination.  Following the examination 
and in conjunction with a review of the 
claims folder, it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that any 
psychiatric disorder diagnosed is related 
to the veteran's period of active duty.  
The report of examination should include 
a complete rationale for all opinions 
expressed.

Thereafter, the case should be reviewed by the RO.  If the 
benefit sought is not granted, the veteran and her 
representative should be furnished with a Supplemental 
Statement of the Case and opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


